PER CURIAM.
This cause is before us on appeal from an order denying appellant’s motion to alter or amend a judgment entered pursuant to an offer of judgment made by appellant’s attorney and accepted by appellee's attorney.
Appellant’s attorney has raised numerous issues, all of which stem from the premises that appellant did not intend to make an offer in excess of one dollar and/or unilateral mistake.
The trial court carefully considered the contentions of the party in its decision, and we find no error in the proceedings below. Accordingly, we affirm.
BOOTH, C.J., and MILLS and WENTWORTH, JJ., concur.